UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7879


DARRYL BOYD ADKINS,

                Plaintiff - Appellant,

          v.

CORRECTIONAL OFFICER MCDONALD; CORRECTIONAL OFFICER WHITE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-ct-03144-F)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Boyd Adkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darryl    Boyd    Adkins     appeals      the    district    court’s   order

dismissing      his     42   U.S.C.      § 1983    (2012)    complaint      against

Defendants after a 28 U.S.C. § 1915 (2012) review.                          We have

reviewed the record and find no reversible error.                     Accordingly,

we deny Adkins’ motion for appointment of counsel and affirm for

the reasons stated by the district court.                   Adkins v. McDonald,

No. 5:14-ct-03144-F (E.D.N.C. Dec. 11, 2014).                    We dispense with

oral   argument       because     the    facts    and    legal   contentions      are

adequately      presented    in    the    materials     before     this   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2